DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/13/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to “Ozkan suggests a configuration…in which the signal strength equals or exceeds the threshold value…but fails to disclose generating information indicating a parking form that makes the radio wave intensity not lower than a predetermined intensity”, the examiner disagrees with the argument because the threshold suggested by Ozkan represents a minimum signal strength corresponds to an acceptable parking form; thus, the threshold of Ozkan equivalently the same as the claimed “predetermined intensity”.  Since Ozkan suggests the signal strength exceeds the threshold, Ozkan teaches the claimed “radio wave intensity not lower than a predetermined intensity”.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikii et al. (US 2015/0195518 A1) in view of Ozkan (US 2016/0053699 A1).
Regarding claims 1 and 7, Shikii discloses a vehicle surveillance system (e.g. Abstract) in which when a vehicle (e.g. Fig. 1: 99) including a communicator(e.g. Fig. 2: 103) that performs transmission-reception of radio communication (e.g. Fig. 2: 104) is parked (e.g. Fig. 5: S1), information related to surveillance of the vehicle acquired at the vehicle is transmitted from the 
Shikii fails to disclose, but Ozkan teaches, when the vehicle is intended to be parked, generate information indicating a parking form (e.g. whether vehicle is parked within a parking location) that makes the radio wave intensity not lower than a predetermined intensity, based on the information related to the radio wave intensity received by the communicator ([0030-0032, 0040, 0050]: based on received signal strength to determine whether vehicle is parked within a parking location).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Shikii with the teachings of Ozkan to determine parking form of a vehicle based on radio wave intensity received so as to accurately determine position of a vehicle and safely perform other operation accordingly (e.g. open/close garage door, and/or stopping engine of the vehicle).
Regarding claim 5, Ozkan teaches the processor is programmed to generate the information indicating the parking form that makes the radio wave intensity not lower than the predetermined intensity, as information that a navigation system included in the vehicle provides to a user ([0031, 0041, 0043, 0051]: once vehicle is parked, i.e. intensity not lower than a threshold, message is displayed via navigation panel to prompt the driver to affirm the parked position, for example).  
Regarding claim 6, Ozkan teaches the processor is programmed to generate the information indicating the parking form that makes the radio wave intensity not lower than the predetermined intensity, by being triggered by a current location of the vehicle entering an area 
Regarding claim 8, Ozkan teaches the parking form is a location at which the vehicle is to be parked or a direction in which the vehicle is to be parked ([0030-0032, 0040, 0050]: whether vehicle parked within a parking location).  
Regarding claim 9, Ozkan teaches, when a plurality of parking stalls exist, the information indicating the parking form is generated such that which stall the vehicle is to be parked is able to be determined ([0030-0032, 0040, 0050]: whether vehicle parked within a designated parking location; thus, when there is plurality of parking stalls, invention of Ozkan could determine which stall to be parked).  
Regarding claim 10, Ozkan discloses, when a possibility exists that the radio wave intensity varies depending on a direction of the vehicle even in a same parking stall, the information indicating the parking form is generated such that whether the vehicle is to be moved forward and parked, or is to be moved backward and parked is able to be determined ([0030-0032, 0040, 0050]: radio wave intensity depends on the location of the transmitter and receiver, and the location of the transmitter or receiver on the vehicle is predetermined; thus, direction of the vehicle could changes the signal strength.  Hence, it’s possible that invention of Ozkan could determine whether vehicle is parked based on direction of the vehicle).  
Regarding claim 11, Ozkan teaches, when a possibility exists that the radio wave intensity varies depending on a location in a parking -3-Application No. 16/935,689 stall even in a same stall, the information indicating the parking form is generated such that which location in the parking stall the vehicle is to be parked is able to be determined ([0030-0032, 0040, 0050]: signal strength could determine whether vehicle is parked in a designated parking location).
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikii et al. (US 2015/0195518 A1) in view of Ozkan (US 2016/0053699 A1) as applied to claim 1 above, and further in view of Nallapa et al. (US 2017/0096102 A1).
Regarding claim 2, Shikii and Ozkan in combination discloses the processor is programmed to generate the information indicating the parking form that makes the radio wave intensity not lower than the predetermined intensity (e.g. Ozkan teaches determine whether a 
Although Ozkan teaches the use of GPS or signal strength could determine vehicle location ([0032-0033]), it fails to disclose the use of camera.
Nallapa teaches it is well-known in the art to utilize plurality of sensors ([0057]: camera system 114 and LIDAR system 116) to determine position and location of a vehicle so as to avoid parking barrier 204).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Shikii and Ozkan with the teachings of Nallapa to include camera when determine position and location of a vehicle.  The combination is merely simple substitutions of one known element with another according to KSR (i.e. substituting sensor of Ozkan with sensors of Nallapa).
Regarding claim 3, Ozkan and Nallapa in combination teaches a storage that stores the information indicating the parking form that makes the radio wave intensity not lower than the predetermined intensity in a predetermined area where the vehicle is allowed to be parked, wherein the processor is programmed to generate the information indicating the parking form that makes the radio wave intensity not lower than the predetermined intensity, based on the image data shot by the camera (Nallapa [0057]) and the information stored in the storage (Ozkan [0031]: storing threshold determined based on signal strength received and location of a vehicle).  
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAM WAN MA/Examiner, Art Unit 2688